Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 14th day of May, 2014, by and between Hercules Holding II, LLC (the
“Seller”) and HCA Holdings, Inc., a Delaware corporation (the “Purchaser”).

RECITALS

WHEREAS, on May 14, 2014, a demand registration notice was delivered to the
Purchaser regarding the offer and sale of shares of Common Stock, par value
$0.01 per share, of the Purchaser (the “Common Stock”), to the public in a
registered underwritten public offering, on the terms and conditions set forth
in such demand registration notice (the “Secondary Offering”).

WHEREAS, concurrently with and subject to completion of the Secondary Offering,
the Seller desires to sell to the Purchaser, and the Purchaser desires to
purchase from the Seller, a number of shares of Common Stock having an aggregate
value of $750,000,000, at a price equal to the price at which the underwriters
have agreed to purchase the shares in the Secondary Offering, on the terms and
conditions set forth in this Agreement (the “Repurchase Transaction”).

WHEREAS, after due consideration, the Audit and Compliance Committee of the
Board of Directors of the Purchaser and the Board of Directors of the Purchaser
have approved the Repurchase Transaction and related transactions that may be
required in connection with the Repurchase Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, at
the Closing (as defined below), the Seller shall sell, assign, transfer, convey
and deliver to the Purchaser, and the Purchaser shall purchase, acquire and
accept from the Seller, the number of shares of Common Stock (the “Shares”)
equal to $750,000,000.00 divided by the Purchase Price (as defined below),
rounded down to the nearest whole share. The purchase price for each Share shall
be equal to the price at which the underwriters have agreed to purchase the
shares in the Secondary Offering (the “Purchase Price”).

Section 1.2 Closing. The closing of the Repurchase Transaction (the “Closing”)
will take place concurrently with the closing of the Secondary Offering and the
delivery to the underwriters of the shares purchased in the Secondary Offering
(the “Closing Date”). At the Closing, (a) the Seller shall deliver or cause to
be delivered to the Purchaser all of the Seller’s right, title and interest in
and to the Shares by an appropriate method reasonably agreed to by the Purchaser
and the Seller, together, in each case, with all documentation reasonably
necessary to transfer to Purchaser right, title and interest in and to the
Shares and (b) the Purchaser shall pay to the Seller the Purchase Price in cash
by wire transfer of immediately available funds in accordance with the wire
transfer instructions provided by the Seller to the Purchaser.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby makes the following representations and warranties to the
Purchaser, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.



--------------------------------------------------------------------------------

Section 2.1 Existence and Power.

(a) Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b) The execution and delivery of this Agreement by Seller and the consummation
by the Seller of the transactions contemplated hereby (i) do not require the
consent, approval, authorization, order, registration or qualification of, or
(except for filings pursuant to Section 16 or Regulation 13D under the
Securities Exchange Act of 1934) filing with, any governmental authority or
court, or body or arbitrator having jurisdiction over the Seller; and
(ii) except as would not have an adverse effect on the ability of Seller to
consummate the transactions contemplated by this Agreement, do not and will not
constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which the Seller is a
party or with the Seller’s organizational documents, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of Seller or cause the
acceleration or termination of any obligation or right of the Seller or any
other party thereto.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by Seller and constitutes a legal, valid and
binding obligation of Seller, enforceable against the Seller in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity.

Section 2.3 Title to Shares. Seller has good and valid title to the Shares
beneficially owned by it free and clear of any lien, encumbrance, pledge,
charge, security interest, mortgage, title retention agreement, option, equity
or other adverse claim, and has not, in whole or in part, (a) assigned,
transferred, hypothecated, pledged or otherwise disposed of the Shares or its
ownership rights in such Shares, or (b) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to such Shares.

Section 2.4 Sophistication of Seller. Seller acknowledges and agrees that,
except as set forth in this Agreement, the Purchaser is not making any express
or implied warranties in connection with the Repurchase Transaction. Seller has
such knowledge and experience in financial and business matters and in making
investment decisions of this type that it is capable of evaluating the merits
and risks of making their investment decision regarding the Repurchase
Transaction and of making an informed investment decision. Seller and/or
Seller’s advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Purchaser
concerning the Shares and the Purchaser and all such questions have been
answered to the Seller’s full satisfaction. Seller is not relying on the
Purchaser with respect to the tax and other economic considerations of the
Repurchase Transaction, and Seller has relied on the advice of, or have
consulted with, Seller’s own advisors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

 

2



--------------------------------------------------------------------------------

Section 3.1 Existence and Power.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) does
not require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Purchaser; and (ii) except as would
not have an adverse effect on the ability of Purchaser to consummate the
transactions contemplated by this Agreement, does not and will not constitute or
result in a breach, violation or default under, any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which Purchaser is a party, with the
Purchaser’s articles of incorporation or code of regulations, or any statute,
law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of the Purchaser or
cause the acceleration or termination of any obligation or right of the
Purchaser or any other party thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Purchaser and constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

Section 3.3 Sufficient Funds. Purchaser has as of the date hereof and will have
as of the Closing Date access to fully committed funds sufficient to consummate
the transactions contemplated by this Agreement.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and two business days
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day.

If delivered to the Purchaser, to:

HCA Holdings, Inc.

One Park Plaza

Nashville, TN 37203

Attention: General Counsel

 

3



--------------------------------------------------------------------------------

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Joseph Kaufman

if to the Seller, to:

Hercules Holding II, LLC

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street

New York, NY 10019

Attention: Terence P. Gallagher

Facsimile No.: (212) 230-9449

Section 4.2 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.5 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without giving effect to principles of conflicts of laws. Each party hereto
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any action, suit or proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby.

Section 4.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.7 Release. Except in respect of any claim of a breach of this
Agreement, (i) the Seller does hereby release the Purchaser, its shareholders,
its affiliates and successors, and all of the Purchaser’s directors, officers,
employees and agents (collectively, the “Company Parties”), and agree to hold
them, and each of them, harmless from any and all claims or causes of action
that the Seller may now have or know about, or hereafter may learn about,
arising out of or in any way connected with the Repurchase Transaction and the
Seller agrees that the Seller will not file any claim, charge, or lawsuit for
the purpose of obtaining any monetary awards in connection with the Repurchase
Transaction, and (ii) Purchaser does hereby release Seller, its general and
limited partners, affiliates and successors, and all of the Seller’s directors,
officers, managers, members, employees and agents (collectively, the “Seller

 

4



--------------------------------------------------------------------------------

Parties”), and agree to hold them, and each of them, harmless from any and all
claims or causes of action that Purchaser may now have or know about, or
hereafter may learn about, arising out of or in any way connected with the
Repurchase Transaction and Purchaser agrees that Purchaser will not file any
claim, charge, or lawsuit for the purpose of obtaining any monetary awards in
connection with the Repurchase Transaction. The parties acknowledge that the
foregoing release includes, but is not limited to, any claim arising under any
federal, state, or local law, whether statutory or judicial, or ordinance, or
any administrative regulation.

Section 4.8 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.9 No Broker. Except as previously disclosed to each other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement.

Section 4.10 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

Section 4.11 Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

Section 4.13 Termination. This Agreement may be terminated and the Repurchase
Transaction abandoned at any time prior to the Closing Date (a) by mutual
written consent of each party or (b) by either party if the Secondary Offering
has not been completed by June 13, 2014.

(Signatures appear on the next page.)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE PURCHASER: HCA HOLDINGS, INC. By:  

/s/ John M. Franck II

Name:   John M. Franck II Title:   Vice President–Legal and Corporate Secretary

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

AS SELLER: HERCULES HOLDING II, LLC By:  

/s/ Christopher Gordon

  Name:   Christopher Gordon   Title:   Manager

 

[Signature Page to Share Repurchase Agreement]